COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-14-00362-CV


ROBERT E. ORR                                                       APPELLANT

                                         V.

EMMETT ROGERS AND LUBBOCK                                           APPELLEES
INSPECTION SERVICES


                                     ------------

          FROM THE 415TH DISTRICT COURT OF PARKER COUNTY
                     TRIAL COURT NO. CV11-0643

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered “Plaintiff’s Motion for Dismissal Without Prejudice

Against Defendants, Emmett Rogers and Lubbock Inspection Services,” filed by

appellant. It is the court’s opinion that the motion should be granted; therefore,

we dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).


      1
       See Tex. R. App. P. 47.4.
      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                               PER CURIAM

PANEL: SUDDERTH, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: July 2, 2015




                                      2